

EXHIBIT 10.7
FANNIE MAE
SUPPLEMENTAL PENSION PLAN
Code Section 409A Amendment


     Pursuant to Section 5.5 of the Fannie Mae Supplemental Pension Plan (the
“Plan”), Fannie Mae hereby amends the Plan, effective January 1, 2009, as
follows:


     1. A new Section 2.1A is hereby added to read in its entirety as follows:


     “2.1A. “Actuarial Equivalent” means a benefit which is of equal value to a
benefit otherwise payable in a different form or commencing at a different time
under the Plan, based on the applicable mortality tables and interest factors
(or other reduction factors) set forth in the Retirement Plan and in effect on
the date of the Participant’s Separation from Service with the Corporation.”


     2. A new Section 2.11A is hereby added to read in its entirety as follows:


     “2.11A. “Separation from Service” means and correlative terms mean a
“separation from service” (as that term is
defined at Section 1.409A-1(h) of the Treasury Regulations) from the Corporation
and from all other corporations and trades or businesses, if any, that would be
treated as a single “service recipient” with the Corporation under
Section 1.409A-1(h)(3) of the Treasury Regulations). The Administrator may, but
need not, elect in writing, subject to the applicable limitations under
Section 409A of the Code (“Section 409A”), any of the special elective rules
prescribed in Section 1.409A-1(h) of the Treasury Regulations for purposes of
determining whether a “separation from service” has occurred. Any such written
election shall be deemed part of the Plan.”


     3. A new Section 2.11B is hereby added to read in its entirety as follows:


     “2.11B. “Specified Employee” means an individual determined by the
Administrator or its delegate to be a specified employee as defined in
subsection (a)(2)(B)(i) of Section 409A. The Administrator may, but need not,
elect in writing, subject to the applicable limitations under Section 409A, any
of the special elective rules prescribed in Section 1.409A-1(i) of the Treasury
Regulations for purposes of determining “specified employee” status. Any such
written election shall be deemed part of the Plan.”


     4. Section 3.2 is hereby amended in its entirety to read as follows:


     “A Participant shall receive a benefit under this Plan calculated as of the
date of his or her Separation from Service equal to the Actuarial Equivalent of
the Participant’s Unrestricted Benefit reduced (but not below zero) by the sum
of the Actuarial Equivalents of each of the following amounts: (i) the
Participant’s Qualified Plan Benefit, including for this purpose the annual
amount of any payment which he or she is then entitled to receive from the
Corporation pursuant to Section 4.1(g) of the Federal National Mortgage
Association Career Deferred Compensation Plan and/or the Federal National
Mortgage Association Elective Deferred Compensation Plan or any successor
provision to said section of said plans), and (ii) the Participant’s vested
benefits, if any, accrued under the Executive Pension Plan of the Federal
National Mortgage Association.”


     5. Section 3.4 is hereby amended in its entirety to read as follows:


     “3.4. Commencement of Benefit Payments. Except for a Participant whose
benefit is payable pursuant to an effective “transition-period payment election”
or a “Window Program payment election” (both as hereinafter defined), payment of
benefits under the Plan shall commence within thirty (30) days of the date the
Participant attains age 55 or, if later, the date of his or her Separation from
Service. Payment of benefits to a Participant who, consistent with Section 409A
and the transition rules thereunder, (i) was permitted during 2007 or 2008 to
elect to have his or her benefit hereunder payable commence at an alternative
time and who made such election in writing and in a form and manner acceptable
to the Committee on or before December 31, 2008 (a “transition-period payment
election”) or (ii) was permitted to elect to have his or her benefit hereunder
payable commence at an

1



--------------------------------------------------------------------------------



alternative time under the 2007 Retirement Window Program and who made such
election in writing and consistent with all the terms and conditions of the 2007
Retirement Window Program (a “Window Program payment election”) shall commence
to receive payment of benefits under the Plan consistent with the terms of such
transition-period or Window Program payment election. For the avoidance of
doubt, no Participant who is or may be eligible to receive a benefit under the
Fannie Mae Executive Pension Plan shall be eligible to make a transition-period
payment election under this Section 3.4. Notwithstanding the foregoing, a
Participant may subsequently elect to change his or her transition-period
payment election if and only if such change (i) shall not take effect for at
least twelve
(12) months after the date on which the subsequent election is made; (ii) is
made at least twelve (12) months prior to the date on which the first payment
was scheduled to be paid (“transition election payment date”) and (iii) results
in a new payment date that is delayed by at least five years, as measured from
the transition election payment date; provided that no such change of election
shall be effective if such change would result in a form of benefit payment
under the Plan that varies from, as of the date the first annuity payment is
made, the form of benefit payment that applies to amounts payable to a
Participant pursuant to another “nonaccount balance plan” (as defined in Section
1.409A-1(c)(2)(i)(C) of the Treasury Regulations) with which the Plan is
required to be aggregated under Section 1.409A-1(c)(2) of the Treasury
Regulations). Notwithstanding the foregoing or any provision of the Plan to the
contrary, in the case of a Participant who is a Specified Employee, payment of
such Participant’s benefit owing to a Separation from Service with the
Corporation on or after January 1, 2009 shall not commence before the date which
is six (6) months and one (1) day after the date of such Separation from Service
or, if earlier than the end of such period, the date of death of such
Participant (“delayed payment date”). A Participant whose benefit is subject to
the six-month delay described in the immediately preceding sentence shall
receive, on the delayed payment date, a lump sum equal to all amounts that would
have been paid during the period of the delay if the delay were not required.”


     6. Section 3.5 is hereby amended in its entirety to read as follows:


     “3.5. Form of Benefit Payments.


     (a) Available Forms of Payment. The benefit payable under the Plan shall be
the Actuarial Equivalent of the benefit determined under Sections 3.2 and 3.3
and shall be paid in one of the following forms:


     (i) Single Life Annuity (i.e., an annuity which provides an amount of
monthly income for the life of the Participant, with the last payment to be made
on the first day of the month in which the Participant’s death occurs);


     (ii) 50% Joint and Survivor Annuity (i.e., an annuity which is the
Actuarial Equivalent of the single life annuity, which provides an amount of
monthly income for the life of the Participant with a survivor annuity for the
life of the person designated by the Participant to receive an annuity upon the
Participant’s death (“co-annuitant”) which is equal to fifty percent (50%) of
the monthly amount of benefit payable during the joint lives of the Participant
and his or her co-annuitant);


     (iii) 75% Joint and Survivor Annuity (i.e., an annuity which is the
Actuarial Equivalent of the single life annuity, which provides an amount of
monthly income for the life of the Participant and in the event the Participant
predeceases his or her co-annuitant, a monthly benefit for the life of the
co-annuitant that is 75% of the monthly amount of benefit payable during the
Participant’s life);


     (iv) 100% Contingent Annuity (i.e., an annuity which is the Actuarial
Equivalent of the single life annuity, which provides an amount of monthly
income for the life of the Participant and in the event the Participant
predeceases his or her co-annuitant, a monthly benefit for the life of the
co-annuitant that is 100% of the monthly amount of benefit payable during the
Participant’s life); or


     (v) 10 Year Certain and Continuous Annuity (i.e., an annuity which is the
Actuarial Equivalent of the single life annuity, which provides an amount of
monthly income for the life of the Participant with the provision that not less
than one hundred twenty (120) monthly payments shall be made in any event to the
Participant and the person properly designated by the Participant to receive a
benefit from the Plan upon the Participant’s death (“beneficiary”)). If the
Participant’s designated beneficiary predeceases the Participant and the
Participant dies

2



--------------------------------------------------------------------------------



before having received the entire benefit to which the Participant is entitled,
the beneficiary of the lump sum Actuarial Equivalent of the remainder of such
benefit shall be the estate of the Participant. If the beneficiary survives the
Participant but dies before having received the entire benefit to which such
beneficiary is entitled, the beneficiary of the lump sum Actuarial Equivalent of
the remainder of such benefit shall be the estate of the beneficiary.


     (b) Election Provisions. The form in which a Participant’s benefit under
the Plan is paid shall be determined as follows:


     (i) Except as otherwise elected in accordance with this Section 3.5(b),
each Participant’s benefit hereunder shall be paid in the form of a single life
annuity as described in Section 3.5(a)(i) above.


     (ii) A Participant may, to the extent consistent with Section 409A, elect
in writing, in a form and manner acceptable to the Committee or its delegate, to
have his or her benefit hereunder payable in another such annuity form that is
available under Section 3.5(a), provided that no such change of election shall
be effective if made on or after the date on which the first annuity payment is
made (or would have been made in the absence of a delay occasioned by the
Participant’s status as a Specified Employee) and further provided that no such
change of election shall be effective if such change would result in a form of
benefit payment under the Plan that varies from, as of the date the first
annuity payment is made, the form of benefit payment that applies to amounts
payable to a Participant pursuant to another “nonaccount balance plan” (as
defined in Section 1.409A-1(c)(2)(i)(C) of the Treasury Regulations) with which
the Plan is required to be aggregated under Section 1.409A-1(c)(2) of the
Treasury Regulations).”


     7. A new Section 3.6 is hereby added to read in its entirety as follows:


     “3.6. Pre-Retirement Death Benefit. In the case of a Participant who dies
prior to the commencement of his or her benefits under Section 3.4 above, his or
her designated surviving spouse or domestic partner who is eligible to commence
receiving a benefit under the Retirement Plan will be entitled to receive a
single life annuity based on the life of such surviving spouse or domestic
partner, with annual payments equal to 50% of the annual payments that would
have been payable to the Participant pursuant to Section 3.2 above had the
Participant survived until, and commenced receiving a 50% Joint and Survivor
Annuity with his or her surviving spouse or domestic partner as co-annuitant on,
the spouse or domestic partner’s benefit commencement date (as determined in the
following sentence). The pre-retirement death benefit payable under this
Section 3.6 shall commence within thirty (30) days of the date the Participant
dies or, if later, the date the Participant would have attained age 55.”


     8. A new Section 3.7 is hereby added to read in its entirety as follows:


     “3.7 Cashout of Small Amounts. If, at the time a Participant’s benefits are
scheduled to commence under Section 3.4 or a spouse’s or domestic partner’s
benefits are scheduled to commence under Section 3.6, the present value of his
or her benefit hereunder payable (including any other amounts payable to a
Participant pursuant to another “nonaccount balance plan” (as defined in
Section 1.409A-1(c)(2)(i)(C) of the Treasury Regulations) with which the Plan is
required to be aggregated under Section 1.409A-1(c)(2) of the Treasury
Regulations) is less than the applicable dollar amount under
Section 402(g)(1)(B) of the Code, the Participant, spouse or domestic partner
shall receive such present value in the form of a single lump-sum payment as
soon as administratively practicable, but in no event later than ninety
(90) days after the date benefits would have otherwise been scheduled to
commence under Section 3.4 or Section 3.6.”


     9. Section 5.5 is hereby amended in its entirety to read as follows:


     “5.5. Amendment or Termination. The Board may, with prospective or
retroactive effect, amend, suspend, or terminate the Plan or any portion thereof
at any time, and delegates to the Committee the authority to adopt amendments
which may be necessary or appropriate to facilitate the administration,
management and interpretation of the Plan or to conform the Plan thereto,
provided (i) any such amendment does not significantly affect the cost to the
Corporation of maintaining the Plan and would not be inconsistent with the
applicable provisions of

3



--------------------------------------------------------------------------------



Section 409A, and (ii) upon termination of the Plan as a whole or with respect
to any Participant or group of Participants, payments will be accelerated only
to the extent permitted by Section 409A. However, no amendment, suspension or
termination of the Plan shall without the consent of a Participant impair or
adversely affect any benefits accrued under the Plan as of the date of such
action (determined as if the Participant then employed had Separated from
Service as of the date of such amendment, suspension or termination).”


     10. A new paragraph is hereby added to Section 5.8 to read in its entirety
as follows:


     “If at any time the Plan fails to meet the requirements of Section 409A and
the regulations thereunder, the Committee or its delegate may accelerate the
payment of benefits under the Plan, in an amount not to exceed the amount
required to be included in the Participants’ income as a result of such failure.
For the avoidance of doubt, no Participant will have any discretion, nor have
any direct or indirect election, as to whether a payment will be accelerated
under this Section 5.8.”


     11. A new Section 5.13 is hereby added to read in its entirety as follows:


     “5.13. Compliance with Section 409A.


     (a) Notwithstanding any provision of the Plan to the contrary, a
Participant whose benefits under the Plan were fully earned and vested prior to
January 1, 2005 and not materially modified after October 3, 2004
(“grandfathered benefits”) and who has no benefits other than grandfathered
benefits under the Plan shall have his or her benefits administered and
distributed pursuant to the terms of the Plan that were in effect on
December 31, 2004 and applicable to such benefits, subject only to such
amendments, if any, as do not constitute a “material modification” for purposes
of Section 1.409A-6(a)(4) of the Treasury Regulations and that are identified as
applying to the grandfathered benefits. In the case of any Participant described
in this Section 5.13(a), such Participant’s grandfathered benefits are intended
to be grandfathered for purposes of Section 409A and therefore exempt from
Section 409A. In determining what amounts were earned and vested as of
December 31, 2004, the rules of Section 1.409A-6(a)(3) of the Treasury
Regulations will apply.


     (b) In the case of a Participant who has any benefit earned or vested on or
after January 1, 2005, no portion of such Participant’s benefits under the Plan
shall be treated as a grandfathered benefit for purposes of Section 409A and the
entirety of such Participant’s benefits shall be administered and distributed
pursuant to the Plan as it may be amended from time to time.


     (c) To the extent that benefits are not grandfathered, the Plan is intended
to comply with Section 409A and shall be construed and interpreted in accordance
with such intent. For purposes of administering the payment timing and form
provisions in respect of benefits that are not grandfathered, the Plan shall be
construed as a “nonaccount balance plan” as defined in Section
1.409A-1(c)(2)(i)(C) of the Treasury Regulations and aggregated with such other
nonaccount balance plans as are required to be aggregated under
Section 1.409A-1(c)(2) of the Treasury Regulations.”



4

